Grays Harbor county some years ago purchased at a delinquent tax sale the property here concerned. At the time of the purchase, there were certain delinquent taxes and local assessments against the property. In 1923, the board of county commissioners made an order directing the treasurer of the county to sell the property for not less than the amount of the taxes against it. The sale took place on August 18, 1923, in pursuance of a duly advertised notice, and all proceedings with reference to the sale were duly made and had and taken. At the sale the plaintiff bid for the property the sum which was the total amount of the taxes against it; that bid was the highest and best bid, the appellant, as county treasurer, conducted the sale and then and there accepted the bid and struck the property off to the respondent, who thereafter paid to the treasurer the amount of the bid. The treasurer accepted the money and still retains it. She has repeatedly promised to issue a treasurer's deed, but has failed to do so, and this action is brought to compel its issuance. The lower court ordered the deed to issue, and the treasurer now appeals, contending that the sale of the property was not justified for an amount less than the general taxes and local assessments.
When the county became the purchaser of the property years ago it took it free from local assessments. It had full, clear title and might sell the property at any price it desired. Bassett v.Spokane, 98 Wn. 654, 168 P. 478; Tamblin v. Crowley,99 Wn. 133, 168 P. 982; Maryland Realty Co. v. Tacoma,121 Wn. 230, 209 P. 1; Collins v. Spokane, 123 Wn. 156,212 P. 150; § 11308, Rem. Comp. Stat. [P.C. § 7008]. After having complied with the statutory requirements as to a sale of county property, and after having accepted the bid of the respondent and *Page 624 
his money, nothing remained to be done then except to issue the treasurer's deed. McPherson Bros. Co. v. Okanogan County,45 Wn. 285, 88 P. 199, 9 L.R.A. (N.S.) 748. This was a purely ministerial act and the court was right in ordering it performed.State ex rel. Race v. Cranney, 30 Wn. 594, 71 P. 50.
A couple of other minor points are raised by the appellant, but we find no merit in them. The judgment is therefore affirmed.
TOLMAN, C.J., BRIDGES, MITCHELL, and HOLCOMB, JJ., concur.